Please vacate the Final action dated 01/05/2022 and the Advisory Action dated 03/11/2022 and replace them with the Notice of Allowance set forth below. The reason for the vacation is because Applicant correctly pointed out the reference (Noxopharm) cannot be prior art against the present case as the publication dated is after the date of the present invention. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Highlander on 07/18/2022.
The application has been amended as follows: 
	Please delete “or derivative” and “polymorph” in claims 1, 4, and 6. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references are Kelly (US2006/0167083 A1), Puneet, Science, Vol. 238, June 4, 2010, pages 1290-1294, and Zhou, Lancet; 395:1054-1062, published online March 9, 2020. All of the references are previously cited in the Non-Final Action dated 08/31/2021. Kelly teaches the use of dyhydroequol (DE) aka idronoxil as having sphingosine-1-phosphate for treating various conditions including inflammation. Kell does not teach the inflammation is caused by infection. Kelly does not also teach administration period from early stage organ damage to prior to late stage organ damage caused by inflammation associated with in infection. Puneet teaches sepsis, which is an inflammatory condition caused by an infection can be treating by blocking or inhibiting sphingosine-1-phosphate. Zhou teaches sepsis is frequently observed in organ damage and organ failure. However, none of the references teach or suggest treatment of inflammation caused by an infection in a patient having an activated STING pathway. Therefore, the claims are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, 6-17, and 19-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628